In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 04-2782
CASIMIR STACHOWSKI,
                                               Plaintiff-Appellant,
                                 v.

TOWN OF CICERO,
                                              Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
           No. 04 C 282—James F. Holderman, Judge.
                          ____________
   ARGUED JANUARY 5, 2005—DECIDED OCTOBER 14, 2005
                     ____________


 Before KANNE, ROVNER, and SYKES, Circuit Judges.
  SYKES, Circuit Judge. Casimir Stachowski (“Stachow-
ski”), a policeman for the Town of Cicero (the “Town”),
defrauded the Town out of nearly $53,000 by making false
overtime claims. The Town suspended him without pay and
petitioned the Board of Fire, Police, and Public Safety
Commissioners (the “Board”), seeking Stachowski’s ter-
mination. After hearings, the Board issued a decision stat-
ing that termination was “appropriate.” Stachowski took the
position that this decision was nothing more than a recom-
mendation and did not appeal. Instead, he applied for
retirement and was awarded pension benefits. Then,
claiming that his employment was never actually termi-
nated, Stachowiski sued the Town for depriving him of
2                                                No. 04-2782

property—the salary he did not receive while he was
suspended—without due process of law. He also asserted an
equal protection claim. The district court dismissed
Stachowski’s lawsuit for failure to state a claim, see FED. R.
CIV. P. 12(b)(6), and Stachowski appeals. We affirm.


                      I. Background
  Stachowski spent twenty-one years in service as a Town
of Cicero police officer before he was caught in 1997 making
false overtime claims totaling nearly $53,000. Stachowski
was suspended without pay and the Town initiated termi-
nation proceedings before the Board. Hearings were held,
but for reasons not apparent in the record, the Board did
not issue a decision until 2003. When the Board finally
decided the termination petition, this is what it wrote: “[I]t
is appropriate to terminate Casimir Stachowski for each of
the violations [alleged against him]. This decision is subject
to review pursuant to the Illinois Administrative Review
Act . . . .” The Board denied Stachowski’s subsequent
request for a hearing, stating that it had “previously found
that due to the severity of the charges which respondent
was found guilty of, the only proper discipline was termina-
tion.”
  Despite the Board’s findings, Stachowski enjoys the
status of a retired police officer. Shortly after the Board’s
decision finding termination to be “appropriate,” Stachowski
applied for retirement benefits. This application was
approved by the Town of Cicero Police Pension Board, a
body independent of the disciplinary board that heard the
Town’s petition to terminate Stachowski’s employment.
  Apparently the $53,000 in ill-gotten gains plus retirement
benefits were not enough. Stachowski sued the Town,
claiming that he was never actually fired and the with-
holding of pay during the period of his suspension was a
violation of his due process and equal protection rights.
No. 04-2782                                                 3

  Stachowski’s lawsuit did not get far in district court.
Holding that the Board’s order was, in fact, a final decision
to terminate Stachowski’s employment, the district court
granted the Town’s motion to dismiss pursuant to Rule
12(b)(6). Regarding Stachowski’s due process claim, the
district court held that Stachowski was afforded due process
under Illinois law in two respects. First, Stachowski
received a final termination decision from the Board, which
he could have appealed pursuant to the Illinois Administra-
tive Review Act, 735 Ill. Comp. Stat. 5/3-101. Second, if
Stachowski truly believed that the Board’s decision was not
final and therefore not appealable, he could have petitioned
an Illinois court for a writ of mandamus, requiring the
Board to clarify whether its order was final. The district
court also dismissed Stachowski’s equal protection claim for
failure to allege that similarly situated Town police officers
were treated differently. More specifically, the court noted
that Stachowski had not alleged that other police officers
terminated for serious misconduct nevertheless received
back pay for periods of unpaid suspension. Stachowski
moved the district court to reconsider its judgment under
Federal Rule of Civil Procedure 59(e), but the district court
was not persuaded. Stachowski appeals the judgment.


                      II. Discussion
  Stachowski’s arguments on appeal rely on a single flawed
premise—that the Board’s decision finding termination to
be “appropriate” was not a final order of termination and
thus had no legal effect. From this faulty premise
Stachowski argues he was deprived of property—the wages
he was not paid between his “unauthorized” 1997 suspen-
sion and his 2003 retirement—without due process of law,
and also that his right to equal protection was violated.
  Stachowski does not attack the adequacy of the pre-
deprivation process he received, nor does he directly
4                                              No. 04-2782

challenge the statutory postdeprivation procedure for
reviewing actions of Illinois police disciplinary boards.
See Veterans Legal Defense Fund v. Schwartz, 330 F.3d 937,
939-40 (7th Cir. 2003); 735 ILCS 5/3-101 et seq. Rather, he
contends that he was held in administrative limbo—unable
to collect pay during his suspension yet unable to obtain
review of any adverse termination decision because no
adverse decision had been made. Stachowski’s equal
protection argument is similar. He claims entitlement to
back wages for the period of disciplinary suspension
between 1997 and 2003 because his employment was never
officially terminated. As far as we can tell, the equal
protection “hook” here is Stachowski’s assertion that
because he was never actually terminated, he is similarly
situated to other police officers who retire without having
been subjected to disciplinary suspension and termination.
  When a district court grants a motion to dismiss un-
der Rule 12(b)(6), our review is de novo. Barnes v. Briley,
420 F.3d 673, 677 (7th Cir. 2005). We look to the pleadings,
taking the facts pleaded as true and construing all reason-
able inferences in favor of the plaintiff. Id. We are not
required, however, to accept assertions of law or unwar-
ranted factual inferences. N. Trust Co. v. Peters, 69 F.3d
123, 129 (7th Cir. 1995). If there is no set of facts that
would entitle Stachowski to relief, the district court’s
judgment of dismissal must be affirmed. See id.
  We begin by rejecting Stachowski’s premise that the
Board’s decision was not final. The language that “it is
appropriate to terminate Casimir Stachowski” was in
response to the Town’s petition that Stachowski be ter-
minated. Any reasonable view of this language demands the
conclusion that the Board granted the Town’s request to
terminate Stachowski. The Board went on to note that its
decision was subject to review pursuant to the Illinois
Administrative Review Act. In Illinois only final agency
decisions are reviewable. 735 ILCS 5/3-101 & 102.
No. 04-2782                                                5

Stachowski argues that pronouncing a decision reviewable
does not necessarily make it so, but in this case that
pronouncement unmistakably indicates the Board’s inten-
tion to issue a final decision. Moreover, any doubt about the
decision’s finality was dispelled by the Board’s later order
denying Stachowski’s follow-up request for a hearing: the
“Board previously found that due to the severity of the
charges which respondent was found guilty of, the only
proper discipline was termination.” Perhaps the Board’s
order could have been more emphatically worded—
“Stachowski is hereby terminated,” or “It is so ordered,” or
something of the kind—but there can be no doubt that the
Board’s order was a final decision to terminate Stachowski
for his misconduct.
  Since the Board’s decision was final, Illinois law afforded
Stachowski all the process he was due. Procedural due
process requires the availability of adequate postdepriva-
tion remedies. Veterans Legal Def. Fund, 330 F.3d at
941. Stachowski could have sought administrative review of
the Board’s final decision under the Illinois Administrative
Review Act. See 735 ILCS 5/3-101 to 113. Indeed, the
Board’s decision informed him of that right. Stachowski’s
failure to pursue the procedures available to him does
not give rise to a due process claim. Veterans Legal Def.
Fund, 330 F.3d at 941. His subjective belief that the Board’s
order had no effect cannot form the basis of a due process
claim.
  Stachowski’s equal protection claim likewise fails. The
“class of one” equal protection claim that Stachowski tried
to make requires, among other things, that he was treated
differently than others similarly situated. McDonald v. Vill.
of Winnetka, 371 F.3d 992, 1001 (7th Cir. 2004). Stachow-
ski’s argument is that, like other police officers who retire
after careers untarnished by official disciplinary action, he
is entitled to the back pay that accrued during his suspen-
sion. But given our conclusion that the Board’s order was a
6                                                No. 04-2782

final order of termination for misconduct, Stachowski is not
similarly situated to other officers who retire with untar-
nished records and he has thus failed to state an equal
protection claim. See Purze v. Vill. of Winthrop Harbor, 286
F.3d 452, 455 (7th Cir. 2002) (holding that “[i]n order to
succeed, [plaintiff] must demonstrate that [he was] treated
differently than someone who is prima facie identical in all
relevant respects”). Stachowski has not alleged that he was
treated differently than other officers who were awarded
retirement benefits after suspension and then
termination for misconduct.
    The district court’s judgment is AFFIRMED.

A true Copy:
        Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                    USCA-02-C-0072—10-14-05